Title: To Thomas Jefferson from Thomas Nelson, 13 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Williamsburg, Jan. 13, 1781.

This Day the Enemy’s Ships passed Burwell’s Ferry and have fallen so far down the River that I think they intend nothing further on the North Side of James River at present. They yesterday landed some Troops at Cobham, in Surrey, and it is said that Arnold himself was with them. If this be so, it is probable they intend marching by the Route of Smithfield and Suffolk to Portsmouth. I write to Genl. Weedon informing him of this movement of the Enemy, that he may stop the Militia who were coming down under his Command, and who possibly may be necessary for the Defense of Hunter’s Works. I shall order Part of the Troops under me to attend the motions of the Enemy down the River and give Protection to the Country.
